DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt remarks/amendments dated June 17, 2022 in which, the applicants amended claim 1, 9 and 10, cancelled claim 2 and added new claims 11-12.

Response to Arguments
Applicant's arguments filed June 17, 2022 have been fully considered but they are not persuasive. 
In regards to claims 1, 9 and 10, the applicants state that “the Khanna classifier is NOT in fact "trained on a training set of labelled images" which is what claim 2 as examined (and claim 1 as presented herein) recites. Khanna's table 1 stipulates which image sources were "used in experiments". However, Khanna specifically teaches training an SVM classifier "on the 15 dimensional feature vectors from" each image - not on the images themselves.” The examiner respectfully traverses. Khanna in section 3 teaches creating a database of about 1000 images from each of 3 classes. In particular, Khanna teaches using each of the 11 scanners to generate 108 images that can be used in training the classifier. Thus, the examiner submits that Khanna teaches training the classifier using a set of labelled images. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Forensic Techniques for Classifying Scanner, Computer Generated and Digital Camera Images” by Khanna et al. (hereinafter ‘Khanna’)
In regards to claim 1, Khanna teaches a system for differentiating "legitimate" images generated by scanning physical documents from "forged" document images at least partly generated by a graphics editor 5rather than by scanning a physical document, the system comprising: (See Khanna Abstract, Khanna teaches a system for classifying computer generated and scanner images.)
a trained classifier, implemented in a hardware processor which includes logic/circuitry configured to sort a stream of incoming images into two classes including: a first ("legitimate") class of images generated by scanning physical documents; and 10a second ("forged") class of images including images at least partly generated by a graphics editor rather than by scanning a physical document; and (See Khanna Section 3 and Table 1, Khanna teaches training a system classifying scanned and computer generated images based on images acquired from databases of table 1).
at least one of: an output device operative to present, to an end-user, an output identifying, for at least one image I, whether said image I belongs to said first 15class or said second class; and an output device configured, responsive to classifications generated by the trained classifier, to provide an output indication of whether each of a plural of images is generated by scanning a physical document, or is at least partly generated by a graphics editor, wherein: (See Khanna Section 3 and Figure 1, Khanna teaches system for classifying scanned and computer generated images.)
said classifier is trained on a training set of labelled images including: a first set (e.g. first subset of said training set) of labelled images, known to have been generated by scanning a physical predecessor e.g. a physical document, wherein 25labels of each image in said first set indicates membership in said first class. (See Khanna Table 1, Flatbed Scanners data.)

In regards to claim 3, Khanna teaches wherein said documents comprise ID documents.  (See Khanna Section 1).

In regards to claim 4, Khanna teaches wherein said classifier comprises a neural network. (See Khanna Section 3).

In regards to claim 5, Khanna teaches wherein said second ("forged") class of images includes at least some images entirely generated by a graphics editor. (See Khanna Table 1, Computer Generated data).

In regards to claim 6, Khanna teaches wherein the hardware processor is deployed 5remotely relative to, and/or lacks physical access to, the physical documents. (See Khanna Section 3) 

In regards to claim 7, Khanna teaches wherein said second ("forged") class of images includes only images entirely generated by a graphics editor. (See Khanna Table 1, Computer generated data).

In regards to claim 108, Khanna teaches wherein the training set also includes a second set of labelled images known to have been at least partly generated by a graphics editor rather than by scanning a physical document, wherein labels of each image in said second set indicates membership in said second class. (See Khanna Table 1, Computer generated data).

Claims 9 and 10 recite limitations that are similar to that of claim 1. Therefore, claims 9 and 10 are rejected similarly as claim 1.

In regards to claim 11, Khanna teaches which comprises an output device operative to present, to an end-user, an output identifying, for at least one image I, whether said image I belongs to said first class or said second class.  (See Khanna Section 3)

In regards to claim 12, Khanna teaches which comprises an output device configured, responsive to classifications generated by the trained classifier, to provide an output indication of whether each of a plural of images is generated by scanning a physical document, or is at least partly generated by a graphics editor. (See Khanna Section 3)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/Primary Examiner, Art Unit 2665